DETAILED ACTION
Quayle Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Election/Restrictions
Applicant's election with traverse of Fig. 4 in the reply filed on 06/18/2021 is acknowledged.  The traversal is on the ground(s) that species A, B, C, D, and E should be examined together, regardless, applicant submits that all pending claims read on elected species B and the Applicant further submits that a thorough search and examination of any of species A, B, C, D, and E would be relevant to the examination of the other species, and would not be a serious burden on the examiner.  This is not found persuasive because the shift register structures of species A, B, C, D, and E are different from one another and each shift register structure is unique. Examiner requires to search each species independently because it would be almost impossible to combine references to teach all or some of the species. Also, each structure has a different number of transistors, capacitors, and connections, which results in each structure having a different path for currents, different voltage values, and different number of nodes. Therefore, each structure has to be examined independently. 
The requirement is still deemed proper and is therefore made FINAL.



Allowable Subject Matter
Claims 1-20 are allowed


Examiner’s Reason for Allowance
Claims 1-20 are allowed.
 	Claim 1 is allowed because the prior art reference of Takasugi (U.S. Pub. No. 2018/0337682) teaches a gate shift register wherein the shift register has an input blanking circuit, a display input circuit and an output circuit. Takasugi does not teach a blank pull-up circuit wherein the blank input circuit to charge a pull-up control node in response to a compensation selection control signal and hold the level of the pull-up control node and wherein the lank pull-up circuit is configured to charge a pull-up node by using a first clock signal under the control of the level of the pull-up control node and the first clock signal.  
	The prior art reference of Jang (U.S. Pub. No. 2018/0366067) teaches a shift register and display wherein the shift register has a voltage sensing unit having three transistors. Jang does not teach a blank pull-up circuit wherein the blank input circuit to charge a pull-up control node in response to a compensation selection control signal and hold the level of the pull-up control node and wherein the lank pull-up circuit is configured to charge a pull-up node by using a first clock signal under the control of the level of the pull-up control node and the first clock signal.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (U.S. Pub. No. 2017/0039950) teaches a shift register unit having gate driver circuit.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691